                                                                                   Reset          Print      Save As
B2500A (Form 2500A)
(12/15)
                      United States Bankruptcy Court
                      _______________
                                Middle District of
                                                Of_______________
                                                   Alabama
 In re   JON DERWOOD KENT and DONNA MARIE KENT
         _______________________________________________,         )
                                 Debtor                           )                16-80013
                                                                          Case No. ____________
                                                                  )
                                                                  )               13
                                                                          Chapter _____________
         JON DERWOOD KENT and DONNA MARIE KENT
         _______________________________________________,         )
                                 Plaintiff                        )
                                                                  )
                v.                                                )
         NATIONSTAR MORTGAGE, LLC, dba MR. COOPER
         _______________________________________________,         )                      20-08008
                                                                          Adv. Proc. No. _____________
                              Defendant                           )



                        SUMMONS IN AN ADVERSARY PROCEEDING

 YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this
 summons with the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
 except that the United States and its offices and agencies shall file a motion or answer to the complaint
 within 35 days.
         Address of Clerk:

            Address of Clerk           U.S. Bankruptcy Court
                                      Middle District of Alabama
                                         One Church Street
                                       Montgomery, AL 36104


 At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.
         Name and Address of Plaintiff's Attorney:
                                              Paul D. Esco
            Name and Address of Plaintiff' s Attorney
                                           Attorney at Law, LLC
                                       2800 Zelda Road; Suite 200-7
                                          Montgomery, AL 36106



 If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

 IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE
 YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND
 JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED
 IN THE COMPLAINT.


                                                                              Digitally signed
                                                                              by Juan-Carlos
                                                                              Guerrero
                                                                              Date: 2020.04.20
    Case 20-08008        Doc 2     Filed 04/20/20                             07:49:28
                                                       Entered 04/20/20 07:51:37        -05'00'
                                                                                  Desc Main
                                      Document    Page 1 of 3
                                          CERTIFICATE OF SERVICE

   I, ___________________________________________, certify that I am, and at all times during the
                        (name)
service of process was, not less than 18 years of age and not a party to the matter concerning which service of
process was made. I further certify that the service of this summons and a copy of the complaint was made
_________________________ by:                  NOTE: If more space is needed, note "See Attached Page" in the
          (date)                               appropriate box and add additional addresses to 3rd page of form.

   Mail Service: Regular, first class United States mail, postage fully pre-paid, addressed to:




   Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:




   Residence Service: By leaving the process with the following adult at:




   Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail addressed
   to the following officer of the defendant at:




   Publication: The defendant was served as follows: [Describe briefly]




                                                                            Alabama
   State Law: The defendant was served pursuant to the laws of the State of ________________________,
   as follows: [Describe briefly]                                                     (name of state)




          Under penalty of perjury, I declare that the foregoing is true and correct.



_______________________________________              __________________________________________________________________
Date          Date                                   Signature                     Signature


          Print Name:
                      Print Name

          Business Address:
                      Business Address


                      City                             State               Zip


   Case 20-08008          Doc 2      Filed 04/20/20 Entered 04/20/20 07:51:37                                Desc Main
                                        Document    Page 2 of 3
                            Additional Addresses




Case 20-08008   Doc 2   Filed 04/20/20 Entered 04/20/20 07:51:37   Desc Main
                           Document    Page 3 of 3
